USCA11 Case: 21-11716    Date Filed: 09/16/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 21-11716
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 3:11-cr-00037-LC-8



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

KENDELL JAMAL CUSHON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                           (September 16, 2021)

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-11716       Date Filed: 09/16/2021   Page: 2 of 2



      Megan Saillant, appointed counsel for Kendell Cushon in this appeal, has

moved to withdraw from further representation of the appellant and filed a brief

prepared under Anders v. California, 386 U.S. 738 (1967), following the

revocation of Cushon’s supervised release. Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Cushon’s

revocation of supervised release and sentence are AFFIRMED.




                                          2